Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application GB 1808312.1 filed on 5/21/18.   It is noted that Applicant has not filed a certified copy of the application.

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s Amendment was given in a telephone interview with Gina Cornelio, Reg. 64,336 on March 15, 2022.

IN THE CLAIMS
Please cancel Claim 30.
Claim 30 (Canceled). 



PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate some or all subject matter that is deemed allowable.  Furthermore, adding a limitation directed towards image thinning is disclosed in LAVI et al. (Pub. No:  US 2016-0247279), and would not further allowance if proposed in a potential amendment.  

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(2):
(a) Novelty; Prior Art.— A person shall be entitled to a patent unless: (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) Exceptions: (2) Disclosures appearing in applications and patents.— A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if: (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or  (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
Claim 20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over HSU et al. (Pub. No:  US 2018-0246028).

As per Claim 20 HSU discloses A method for automated non-invasive measurement of a morphological feature (Figs. 1-5, 15-16 [Abstract] [0005]  or features of a live, unstained motile microscopic specimen (either or), comprising: (a) automatically segmenting the morphological feature (Figs. 1-5, 15-16 [Abstract] [0005] [0016] [0068] – segmentation [0112-0113])  or features of the motile microscopic specimen under a microscope (either or), and (b) automatically measuring the morphological feature or features (either or) under the microscope (Figs. 1-5, 15-19 at least one feature [Abstract] [0005] [0016] [0068] [0112-0113] [0135] [0138-0140] [0147] [0158-0160]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU et al. (Pub. No:  US 2018-0246028) in view of KRICKA et al. (US Patent No.: 5,744,366).

As per Claim 22 HSU discloses The method of claim 20, wherein 
the motile specimen is sperm, and wherein said sperm morphological feature or features include one or more of the sperm's head (one of ), midpiece (one of ) and tail (Figs. 1-5, 15-19 at least one feature of tail [0112-0113] [0138-0140]), and wherein the sperm morphological feature or features (one of ) are separated in an image by measuring of the head (one of – not included in feature than not included in the measurement), the midpiece (one of – not included in feature than not included in the measurement) and the tail (Figs. 1-5, 15-19 at least one feature of tail [0112-0113] [0138-0140]).
HSU does not disclose but KRICKA discloses measuring width differences of the tail (Figs. 1, 4, 8-9 [col. 8 lines 49-65] [col. 9 lines 1-4])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include measuring width differences of the tail taught by KRICKA into the system of HSU and because of the benefit taught by KRICKA to disclose additional processing for motile sperm processing that would enhance and increase the capability of HSU which is in the same field of endeavor.


Allowable Subject Matter
REASON FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (SUN, Pub. No.: US 2013-0142200; HSU, Pub. No:  US 2018-0246028; KRICKA, US Patent No.: 5,744,366) does not teach nor suggest in detail the limitations: 
“A computer implemented method of automatically quantifying motility and morphology parameters of a single motile microscopic specimen in a population of motile specimens using a computer, characterized in that said method comprises the following steps: (a) placing, or enabling the placement of, the population of motile microscopic specimens on a stage of a microscope means, the microscope means having (i) a motorized positioner controlling the motion of the stage, (ii) a motorized objective nosepiece, (iii) a first microscope magnification objective and a second magnification objective mounted on the motorized objective nosepiece, the second magnification objective having a higher magnification power than the first magnification objective, (iv) an image acquiring unit mounted on the microscope means, and (v) a focus adjusting motor, the motorized positioner, motorized objective nosepiece, the image acquiring unit and the focus adjusting motor being operationally connected to the computer; (b) automatically ”

           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  

SUN is a system that quantifies motility in depth with only a mention of morphology parameters of a single motile microscopic specimen in a population of motile specimens.  The prior art teaches placing the population of motile microscopic specimens on a stage of a microscope as well as a motorized positioner controlling the motion of the stage.  SUN includes a first microscope magnification objective and re-focusing on the single motile microscopic specimen using the focus adjusting motor.  The prior art also includes automatically obtaining images of the population of motile microscopic specimens using a camera through the first microscope magnification objective as well as automatically moving the motorized positioner for tracking a plurality 
Whereby Applicant’s invention claims a microscope with a motorized objective nosepiece as well as using a second magnification objective that is to be mounted on the motorized objective nosepiece.  The invention claims the second magnification objective has a higher magnification power than the first magnification objective as well as focusing the motorized objective nosepiece.  The claims also recite a single motile microscopic specimen using the quantified motility parameters, automatically switching to a second magnification objective using the motorized nosepiece, and positioning the selected single motile microscopic specimen inside a field of view of the second magnification objective using the motorized positioner.  The claims further recite obtaining images with the image acquiring unit of the single motile microscopic specimen through the second magnification objective as well as quantitatively measuring morphology parameters of the selected single motile microscopic specimen using the microscopic images taken with the second magnification objective.
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-5, 7, 11-17, 31 are allowed.
		
Claims 21, 23-26 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 21, 23-26 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 21 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 20, wherein (i) step (a) comprises automatically segmenting at least two, or at least three morphological features of the motile microscopic specimen; (ii) the morphological feature is the sperm's midpiece, and wherein abnormalities in midpiece size and midpiece angle are measured by a minimum bounding box or a convex hull; (iii) said morphological feature is the sperm's midpiece, and wherein an excess residual cytoplasm on the midpiece is detected by inspecting abnormal width of the midpiece; or (iv) the morphological feature is the tail, and wherein: (a) an abnormality in tail coiling is automatically detected by detecting closed contours on the sperm tail; (b) an abnormality in tail bending is automatically detected by detecting a sharp turn in a centerline of the sperm tail; and (c) an abnormality of tail width non-uniformity is automatically detected by measuring a distribution of a distance from points along the tail's contour to a centerline of the sperm tail; or (v) any combination of the above" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 23 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 22, wherein said width is measured by quantifying a distance from points on a contour of the sperm to a centerline of the sperm" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 24 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 23, wherein said centerline is obtained by iterative image thinning" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 25 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 20, wherein the morphological feature is the sperm's head, and wherein said measurements include a head size and shape, acrosome area, nucleus area, vacuole number, vacuole area, and wherein said acrosome area and nucleus area are measured under a high magnification objective by detecting regions with different pixel intensities on the sperm head, and wherein said vacuole number and vacuole area are detected by detecting holes on the sperm head in binarized high magnification images" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 26 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 25, wherein said detecting the holes is achieved by using a Hough transform or template matching" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

For Claims 23, 25 the closest prior art of record HSU et al. (Pub. No: US 2018-0246028), alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  HSU only discloses a method for automated non-invasive measurement of a morphological feature that includes automatically segmenting the morphological feature and automatically measuring the morphological feature or features under the microscope. 

Regarding Claim 24, LAVI et al. (Pub. No:  US 2016-0247279) reads upon said claim limitation whereby Claim 24 is allowable as being dependent from allowable Claim 23.

Regarding Claim 26, WANG et al. (Pub. No:  US 2017-0140539) reads upon said claim limitation whereby Claim 26 is allowable as being dependent from allowable Claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			
			          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-FRI from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481